EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “arm that is reversibly configurable between a wound-up and an unwound form” and “self-stiffening arm that stiffens when said rollable arm is in the unwound form”.  While a self-stiffening arm is known in the art (US 6,602,574 B1), there is no teaching, suggestion or motivation to combine with WO 2012/105748 A1 (cited by Applicant).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Matt Bycer in an email on March 8th, 2021.
The application has been amended as follows:
Specification, Page 12 Line 8: 2005/0261605
Claim 1. A device for determining physiological data through analysis of urine or stool in a toilet, comprising means of at least one indicator and/or sensoris moved into the inside of the toilet from the outer side of the toilet by means of a rollable arm that is reversibly configurable between a wound-up and an unwound form and is brought into a measurement position by means of an at least partially self-stiffening arm that stiffens when 
Claim 2. Device according to claim 1, characterised in that one or a plurality of indicators or sensors are arranged in a housing and wherein the housing is reversibly attached to the toilet bowl.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791